Citation Nr: 1100037	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than September 29, 
2003, for the grant of service connection for hypertension.

2.  Entitlement to an effective date earlier than June 21, 2006, 
for the grant of service connection for depression.

3.  Entitlement to service connection for numbness or neuropathy 
of the legs and feet, to include as secondary to diabetes 
mellitus.

4.  Entitlement to service connection for ulcerative colitis, to 
include as secondary to diabetes mellitus or heart disability.

5.  Entitlement to an initial disability rating higher than 10 
percent for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 and 
from August 1974 to August 1977.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Hartford, Connecticut Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In an April 2004 rating decision, the RO granted service 
connection for hypertension, and assigned an effective date of 
September 29, 2003.  In a June 2007 rating decision, the RO 
granted service connection for depression, and assigned an 
effective date of June 21, 2006.  The RO denied service 
connection for numbness or peripheral neuropathy in the lower 
extremities, and denied service connection for ulcerative 
colitis, in the April 2004 rating decision.  The RO assigned an 
initial 10 percent disability rating for depression in the June 
2007 rating decision.

The issues of service connection for numbness or neuropathy of 
the legs and feet,  service connection for ulcerative colitis, 
and a higher initial disability rating for depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Statements and information received before September 29, 
2003, did not raise an informal claim for service connection for 
hypertension and did not require inferral of a claim for service 
connection for hypertension.

2.  VA received the Veteran's claim for service connection for 
hypertension on September 29, 2003.

3.  Symptoms of depression were first manifested on March 11, 
2004.

4.  VA received the Veteran's claim for service connection for 
depression on September 29, 2003.


CONCLUSIONS OF LAW

1.  Service connection for hypertension may not be effective 
earlier than September 29, 2003.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2010).

2.  An effective date of March 11, 2004, for the grant of service 
connection for depression is warranted.  38 U.S.C.A. §§ 5107, 
5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
September 2003, October 2003, November 2003, February 2004, March 
2006, and March 2008.  In those letters, the RO advised the 
Veteran what information and evidence was needed to substantiate 
his claims for service connection, as well as what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The RO also 
advised the Veteran how VA determines disability ratings and 
effective dates.  The case was last adjudicated in December 2008.

With respect to the issues that the Board is presently deciding, 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran, including service treatment 
records, post-service treatment records, and the reports of VA 
examinations.

The Veteran was notified and aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between the 
Veteran and VA in obtaining such evidence.  The Veteran has 
actively participated in the claims process by submitting 
evidence and responding to notices.  Therefore, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is 
harmless and does not prohibit consideration of the matters that 
the Board is considering on the merits.  See Conway, 353 F.3d at 
1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Effective Date Claims

The Veteran seeks earlier effective dates for the grants of 
service connection for hypertension and depression.  Unless 
otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  The effective date 
will be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If the claim is received within one year from the date 
of separation from service, the date of separation will be the 
date of the award.  38 U.S.C.A. § 5110(b)(1).  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a claim, VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Hypertension

The Veteran first claimed service connection for diabetes in 
1981.  The RO denied that claim.  In September 2000, the Veteran 
requested to reopen a claim for service connection for diabetes.  
In a February 2002 rating decision, the RO granted service 
connection for diabetes, and granted service connection for 
coronary artery disease (CAD), finding that it was more likely 
than not that the Veteran's CAD was associated with his diabetes.  
The RO made service connection for diabetes and for CAD effective 
from September 27, 2000.  After undergoing heart surgery in 2001, 
the Veteran claimed and the RO granted a temporary total rating 
for convalescence.  On September 29, 2003, the RO received the 
Veteran's claim for service connection for several disabilities, 
including hypertension.

The Veteran contends that, earlier than September 2003, the RO 
should have recognized a claim for service connection for 
hypertension as a potential claim, based on information in his 
file.  He referred to the VA Adjudication Procedure Manual 
Rewrite (M21-1MR), which indicates that the VA employee deciding 
a claim must recognized, develop, and/or decide all issues, 
whether expressly claimed, implied, informal, potential, 
mandated, or ambiguous.  M21-1MR, Part III, Subpart iv, Chapter 
6, Section B.  The Veteran contends that the effective date for 
service connection for hypertension should be at least as early 
as the date of a VA examination. 

Private medical records indicate that the Veteran had treatment 
for hypertension and from the 1990s forward, and that his 
diabetes was diagnosed at least as early as 2000.  In a January 
2001 VA diabetes examination, it was noted that the Veteran also 
had hypertension and CAD.

The RO inferred a claim for service connection for CAD from the 
Veteran's claim for service connection for diabetes.  The Veteran 
essentially contends that the RO should also have inferred a 
hypertension claim from the diabetes claim, or should have 
further inferred a hypertension claim from the inferred CAD 
claim.  He indicates that the effective date for service 
connection for hypertension should be a date when the RO should 
have inferred a hypertension claim for the diabetes claim.  The 
Board rejects that theory.  Thomas v. Principi, 16 Vet. App. 197 
(2002) addressed the distinction between formal claims and 
informal claims.  Formal claims are those which satisfy 38 C.F.R. 
§§ 3.151, 3.152 (2010).  Generally, formal claims are "specific 
claim[s] in the form prescribed by the Secretary".  Informal 
claims, on the other hand, can be "any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by the Department of Veterans Affairs . . . ."  
38 C.F.R. § 3.155 (2010).  
 It is not clear that the RO should have inferred a claim for 
service connection for hypertension.  The medical records showing 
that hypertension, CAD, and diabetes were all present at the same 
time may have raised a question regarding causal relationships 
between those three disorders.  However, the evidence does not 
present a sufficiently strong suggestion that diabetes caused 
hypertension as would obligate the RO to infer a hypertension 
claim from the diabetes claim.  Even when an RO should have 
inferred a claim, it is not clear that a claim that should have 
been inferred, but was not, can be a basis for the effective date 
of that claim.  In this case, no formal, informal, or inferred 
claim for service connection for hypertension was raised by the 
record prior to September 29, 2003.  Therefore, the effective 
date may not be earlier than that date.

Depression

The RO granted service connection for the Veteran's depression in 
a June 2007 rating decision.  The RO found that the Veteran had 
depression that is secondary to his service-connected diabetes 
mellitus.  The Veteran's diabetes has been service connected 
effective from September 2000. 

The Veteran's claims file contains records of VA outpatient 
treatment from 2000 forward.  He has been followed for diabetes, 
heart disease, hypertension, and ulcerative colitis.  In primary 
care in March 2002, he answered no to depression screening 
questions about often feeling down or irritable or lacking 
feelings of pleasure.  In March 2003, when questioned regarding 
to his mood, the Veteran indicated that he occasionally felt 
down, but he denied the need for depression intervention.  He 
answered no to depression screening questions.  The notation of 
occasionally feeling down but denying the need for depression 
intervention was continued in September 2003 primary care notes.  
At that time, the Veteran reported being lethargic and easily 
fatigued.

The RO received the Veteran's claim for service connection for 
depression and several other disabilities on September 29, 2003.

In VA primary care in March 11, 2004, the Veteran reported 
increased fatigue.  He indicated that he felt down occasionally, 
but that he did not think that he needed medication for 
depression.  In September 2005, the Veteran had a VA mental 
health consultation.  His answers to screening questions were 
positive for signs of depression.  Screening for signs of post-
traumatic stress disorder was negative.  In primary care in April 
2006, the Veteran reported that he was feeling down more often, 
and that he was irritable and had poor sleep and appetite.  He 
agreed to be referred for evaluation for depression.

The Veteran had a VA mental health consultation in June 2006, on 
referral from his primary care practitioner due to signs of 
depression.  The Veteran reported ongoing treatment for diabetes 
and heart disease.  He indicated that nothing pleased him much 
and that he felt that life was bad.  He related that his unhappy 
mood had been present since childhood.  The consulting 
psychologist observed that the Veteran had a flat affect and a 
depressed mood, with significant anhedonia and some feelings of 
hopelessness and helplessness.  The psychologist concluded that 
the Veteran was moderately depressed.  The Veteran began VA 
mental health treatment, including counseling and medication for 
depression.  In December 2006, the treating psychiatrist stated 
that the Veteran had been suffering from mild depression for the 
last three to four years.

The RO made service connection for the Veteran's depression 
effective June 21, 2006, the date of a VA mental health 
consultation.  The RO concluded that the Veteran's depression was 
not documented until that date.  VA treatment records show that 
the Veteran reported some down or depressed feelings from March 
11, 2004 forward, and a treating psychiatrist found in 2006 that 
the Veteran's depression extended back three or four years.  The 
treatment records support the existence of the Veteran's 
depression from March 2004.  As depression is reasonably shown to 
have been present as of March 11, 2004, service connection is 
warranted as of that date. The benefit of the doubt is resolved 
in the Veteran's favor..


ORDER

Entitlement to an effective date earlier than September 29, 2003, 
for the grant of service connection for hypertension is denied.

Entitlement to an effective date of March 11, 2004, for the grant 
of service connection for depression is granted.


REMAND

The Veteran contends that he has numbness or peripheral 
neuropathy in his legs and feet as a result of his service-
connected diabetes.  VA clinicians who examined the Veteran in 
2003 and 2008 did not find that he had peripheral neuropathy in 
his lower extremities.  In 2005, the Veteran received VA 
treatment for pain and weakness in his left ankle.  The clinician 
who examined the Veteran in 2008 did not review the claims file, 
and did not address the ankle symptoms treated in 2005.  The 
Board will remand the issue for a new VA examination, with review 
of the claims file, to address the existence and likely etiology 
of any current peripheral neuropathy of the lower extremities.

The Veteran receives VA treatment for ulcerative colitis that was 
diagnosed after service.  He contends that the colitis is 
proximately due to or the result of either his service-connected 
diabetes or his service-connected heart disease.  The medical 
examinations that the Veteran has had have not addressed the 
likely etiology of his ulcerative colitis.  The Board will remand 
the issue for a VA medical examination with an opinion on that 
matter.

The Veteran has appealed the initial 10 percent disability rating 
assigned for his service-connected depression.  The claims file 
contains VA outpatient mental health treatment notes that contain 
descriptions of the Veteran's depression initially as mild and 
later as moderate.  The Veteran has not had a VA mental health 
examination that addressed his depression in detail and with 
regard to the VA rating schedule criteria for evaluating mental 
disorders.  The Board will remand the issue for a mental health 
examination to obtain relevant information on the manifestations, 
effects, and extent of the Veteran's depression.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who have treated 
him for the disabilities on appeal.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  Schedule the Veteran for a VA neurology 
examination to address the nature and likely 
etiology of any current lower extremity 
neurological disability.  The examiner must 
be provided with the Veteran's claims file 
for review.  After examining the Veteran and 
reviewing the claims file, the examiner 
should state whether the Veteran has 
peripheral neuropathy, or any other disorder 
manifested by numbness, in his lower 
extremities.  For any such current disorder, 
the examiner should express an opinion as to 
whether it is at least as likely as not (a 50 
percent or greater probability) that the 
disorder is causally related to service or is 
causally related to the Veteran's diabetes 
mellitus.

3.  Schedule the Veteran for a VA 
gastroenterology examination to address the 
likely etiology of the Veteran's chronic 
ulcerative colitis.  The examiner must be 
provided with the Veteran's claims file for 
review.  After examining the Veteran and 
reviewing the claims file, the examiner 
should express an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the disorder is 
causally related to service or is proximately 
due to or the result of the Veteran's 
diabetes mellitus, his heart disease, or 
medications used to treat the diabetes or 
heart disease.

4.  Schedule the Veteran for a VA psychiatric 
examination to address the severity of the 
service-connected mental disorder, which has 
been described as depression.  The examiner 
must be provided with the Veteran's claims 
file for review.  After examining the Veteran 
and reviewing the claims file, the examiner 
should describe the manifestations, effects, 
and extent of the Veteran's psychological 
disability, including the extent of effects 
on occupational and social functioning.

5.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claims can be granted.  If any 
claim remains denied, issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


